476 S.E.2d 62 (1996)
222 Ga. App. 749
GEORGIA FARM BUREAU MUTUAL INSURANCE COMPANY
v.
BURCH et al.
No. A96A1223.
Court of Appeals of Georgia.
September 13, 1996.
*63 Fain, Major & Wiley, Charles A. Wiley, Jr., Kim M. Jackson, Atlanta, for appellant.
Garland & Milam, Richard G. Milam, Jackson, Smith, Welch & Studdard, E. Gilmore Maxwell, McDonough, Hawkins & Parnell, William H. Major III, Atlanta, Robert D. Brooks, Darrel L. Hopson, Jonesboro, for appellees.
ANDREWS, Judge.
In this declaratory judgment action concerning an automobile liability policy exclusion, the trial court found Georgia Farm Bureau was required to provide on behalf of Mr. Burch up to $25,000 in coverage for injuries to Tammy Robertson. Farm Bureau claims its policy requires it to provide only $15,000 in coverage. We agree and reverse.
The material facts are not in dispute. Farm Bureau issued a $25,000 liability policy to Ms. Robertson's mother. Ms. Robertson lived with her mother and was listed on the declarations sheet as an additional driver. She allowed Mr. Burch to drive her car, and she rode with him. He had an accident which, she claims in a law suit against him, caused her to suffer injuries. The Farm Bureau policy contains an exclusion which limits coverage for "bodily injury ... to `you' [the named insured] or any family member... (2) to the extent the limits of liability of this coverage exceed the limits of liability required by law...." At the time of this accident, Georgia law required liability limits of $15,000 for bodily injury to or death of one person in one automobile accident. OCGA §§ 33-34-4, 40-9-2.
On these facts, Farm Bureau's exclusion operates to limit its coverage obligation to $15,000. Ms. Robertson's only contention is that the exclusion violates public policy. It does not. Spivey v. Safeway Ins. Co., 210 Ga.App. 775, 778(3), 437 S.E.2d 641 (1993). Even if we found the exclusion contrary to public policy, it would be enforceable as to amounts in excess of the statutory minimum coverage. Stepho v. Allstate Ins. Co., 259 Ga. 475, 477(2), 383 S.E.2d 887 (1989). The judgment of the trial court is reversed and this case remanded with direction to enter judgment on behalf of Farm Bureau.
Judgment reversed.
POPE, P.J., and SMITH, J., concur.